— Order unanimously reversed, on the law, without costs, and petition dismissed. Memorandum: Family Court erred in entering an order adjourning this proceeding in contemplation of dismissal (see, Family Ct Act § 749). The Law Guardian’s motion to dismiss the petition made at the close of the fact-finding hearing should have been granted. The allegations of the petition failed to allege, and the evidence at the hearing failed to establish beyond a reasonable doubt as required by Family Court Act § 744, that the juvenile was "a person in need of supervision” within the meaning of Family Court Act § 712 (a). It is well settled that there must be more than an isolated incident to support a determination that a juvenile is "in need *557of supervision” (Matter of Raymond O., 31 NY2d 730; Matter of David W., 28 NY2d 589). Additionally, we note that because there may be collateral legal consequences resulting from the order appealed from, the appeal is not moot (see, Matter of Erik P., 42 AD2d 908). (Appeal from order of Erie County Family Court, Graney, J. — PINS.) Present — Dillon, P. J., Callahan, Boomer, Balio and Lawton, JJ.